Citation Nr: 9926225	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
periods of enrollment prior to February 9, 1997.


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which assigned an effective date of 
February 9, 1997, for an award of Chapter 30 educational 
assistance benefits. 

REMAND

The appellant asserts that he is entitled to Chapter 30 
educational assistance benefits for an on-the-job training 
program pursued from May 1996 to May 1997.  Essentially, the 
appellant contends that he is entitled to Chapter 30 benefits 
from May 1996, the month in which he began the program, 
rather than from February 9, 1997, one year prior to the date 
of the receipt of his enrollment certification.  

A preliminary review of the record reveals that this case 
relies on an interpretation of the law and regulations 
governing the assignment of commencing dates for educational 
assistance benefits.  The Board notes that effective June 3, 
1999, substantive changes were made to the criteria for 
establishing commencing dates of an award of educational 
assistance benefits, to include Chapter 30 benefits, as set 
forth in 38 C.F.R. § 21.7131.  See 64 Fed. Reg. 23769-23773 
(1999).  Where the law or regulation changes after a claim 
has been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply, absent Congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As the 
changes to the effective date criteria were made during the 
pendency of the appellant's appeal, the Board finds that it 
must consider both the old and new criteria in evaluating the 
appellant's claim.  

However, the appellant has yet to be informed of these new 
criteria, and the RO has yet to determine the appellant's 
entitlement to an award of Chapter 30 benefits prior to 
February 9, 1997, under the new criteria.  As the Board 
cannot determine the appropriate commencing date for Chapter 
30 benefits warranted under the new criteria without 
prejudicing the appellant's right to due process of law, 
Bernard v. Brown, 4 Vet. App. 384 (1993), the Board concludes 
that the RO must consider the appellant's date of entitlement 
under the new criteria in the first instance.

Therefore, this case is REMANDED for the following action:

The RO should review the evidence and 
readjudicate the appellant's claim of 
entitlement to educational assistance 
benefits under Chapter 30, Title 38, 
United States Code, for periods of 
enrollment prior to February 9, 1997, 
taking into account the new criteria for 
establishing commencing dates for such an 
award, effective June 3, 1999.
 
If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
appellant until he is notified by the RO. 



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









